 

Oo co BO A BP Ww NH

ho Bw Nw Bh N wR Be Be Be Se Se Re SE Se Se

Case 2:19-cv-01751-JLR Document5 Filed 11/05/19 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
RASHUAN T. NAIR, NO. CV 19-1751 JLR
Petitioner, .
STIPULATED SCHEDULING ORDER
‘ FOR SECTION 2255 MOTION
UNITED STATE OF AMERICA,
Respondent. Noting Date: November 5, 2019

 

 

 

This matter comes before the Court on Petitioner Rashaun T. Nair’s motion under

28 U.S.C. § 2255 to vacate, set aside, or correct his sentence (Dkt. No. 1). The Court,
having reviewed Petitioner’s motion, hereby ORDERS that:

(1) By November 22, 2019, the United States shall file and serve an Answer in

accordance with Rule 5 of the Rules Governing Section 2255 Cases in United States
District Courts. As part of such Answer, the United States should state its position as to
whether an evidentiary hearing is necessary, whether there is any issue as to abuse or

delay under Rule 9, and whether petitioner’s motion is barred by the statute of

limitations.
SCHEDULING ORDER FOR SECTION 2255 MOTION - 1 UNITED STATES ATTORNEY
Nair v. United States of AmericalCV 19-1751 JLR 100 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

CO ~~) OO th BP WwW NY KF CO CO wm NHN DH wr FP WY NY KF &S

 

 

Case 2:19-cv-01751-JLR Document5 Filed 11/05/19 Page 2 of 4

(2) On the face of the Answer, the United States shall note the Answer for
consideration on the fourth Friday after it is filed, and the Clerk shall note the Answer
accordingly.

(3) Petitioner may file and serve a Reply to the Answer no later than December 6,
2019.

(4) Filing and Service by Parties Generally

All attorneys admitted to practice before this Court are required to file documents
electronically via the Court’s CM/ECF system. Counsel are directed to the Court’s
website, www.wawd.uscourts.gov, for a detailed description of the requirements for
filing via CM/ECF. Aji non-attorneys, such as pro se parties and/or prisoners, may
continue to file a paper original of any document for the Court’s consideration. A party
filing a paper original does not need to file a chambers copy. All filings, whether filed
electronically or in traditional paper format, must indicate in the upper right hand corner
the name of the Judge to whom the document is directed.

For any party filing electronically, when the total of all pages of a filing exceeds
fifty (50) pages in length, a paper copy of the document (with tabs or other organizing
aids as necessary) shal! be delivered to the Clerk’s Office for chambers. The chambers
copy must be clearly marked with the words “Courtesy Copy of Electronic Filing for
Chambers.”

Hf
HM
if
if
if
Hf
if
Hf

SCHEDULING ORDER FOR SECTION 2255 MOTION - 2 UNITED STATES ATTORNEY

. a: . 1 700 STEWART STRELT, SUITE 5220
Natr v. United States of America/CV 19-1751 JLR SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

B> BD BO RD ORO OOOO OR

oO fo SN DH Ww SP WH WH

 

 

Case 2:19-cv-01751-JLR Document5 Filed 11/05/19 Page 3 of 4

 

 

Additionally, any document filed with the Court must be accompanied by proof
that it has been served upon all parties that have entered a notice of appearance in the
underlying matter, tn |

DATED this “T__ day of November, 2019.

JAMES L. txts
UNITED § ixtes DISTRICT JUDGE
Presented by:
s/ Amy Jaquette
AMY JAQUETTE
Assistant United States Attorney
700 Stewart St Ste 5220

Seattle, WA 98101
Phone: (206) 553-4127
Email: amy.jaquette@usdoj.gov

sf Jesse Cantor

JESSE CANTOR

Federal Public Defender
Westlake Center Office Tower
1601 5" Ave Ste 700

Seattle, WA 98101

Phone: (206) 553-1100

Email: jesse_cantor@fd.org

 

SCHEDULING ORDER FOR SECTION 2255 MOTION - 3 UNITED STATES ATTORNEY

: +e ; 700 STHWART STREET, SUITE 5220
Nair v. United States of America/CV 19-1751 TLR SHATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Oo SS sa DH A BP WS VY

NN WM NY NHN WY NY NY NY NF Be BF SF Se Be Pe eS
ors ee oe SS or © © Od SS 0

 

Case 2:19-cv-01751-JLR Document5 Filed 11/05/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on November 4, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all attorneys of record.

s/ Josielynn Estrella

JOSIELYNN ESTRELLA

Assistant United States Attorney
700 Stewart Street, Suite 5220
Seattle, Washington 98101

Phone: (206) 553-4222

Email: Josielynn.estrella@usdoj.gov

 

SCHEDULING ORDER FOR SECTION 2255 MOTION - 4 UNITED STATES ATTORNEY

; ; ' . 700 STEWART STREET, SUITE 5220
Nair v. United States of America/CV 19-1751 JLR SRATTLE, WASHINGTON 98101

(206) 553-7970

 
